UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6712



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRACY WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CR-93-31)


Submitted:   October 29, 1999             Decided:   November 9, 1999


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Walker, Appellant Pro Se. Anne Margaret Hayes, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tracy Walker appeals from the district court's orders denying

his motion in which he challenged the Bureau of Prisons' withhold-

ing of 50% of his prison earnings toward satisfaction of his fine.

Construing     the   motion   as   one       filed   pursuant    to   28    U.S.C.

§ 2241(1994), we deny the government's motion to dismiss the appeal

as untimely.     Nevertheless, our review of the record discloses no

reversible error and no abuse of discretion.                    Accordingly, we

affirm the denial of relief on the reasoning of the district court.

See United States v. Walker, No. CR-93-31 (E.D.N.C. April 21, 1999;

May 18, 1999).*      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                           AFFIRMED




     *
       Although the district court's order is marked as "filed" on
May 13, 1999, the district court's records show that it was entered
on the docket sheet on May 18, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the judgment or order was entered on the docket sheet that we take
as the effective date of the district court's decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                         2